CLEMENS, Senior Judge.
Appeal from summary denial of a Rule 27.26 motion.
In 1976 a jury found movant-defendant Wendell W. Wright guilty of felonious assault and robbery. The trial court sentenced him as a prior felon to consecutive prison terms of thirty-five years and life. He appealed and the judgment was affirmed. See State v. Wright, 551 S.W.2d 884 (Mo.App.1977).
In his amended Rule 27.26 motion defendant contends trial counsel was ineffective in (A) waiving a preliminary hearing, (B) failing to move to suppress a photo line-up identification, and failing to preserve the issue in the motion for new trial, and (C) failing to timely move to suppress testimony about a shotgun found near the crime scene.
In summarily denying defendant’s motion, the court filed findings on *413each of the above points. It ruled that matters pertaining to preliminary hearing are not cognizable under Rule 27.26, and that movant’s other points were matters of trial strategy not reviewable under Rule 27.26. We agree.
As ruled in Trivitt v. State, 621 S.W.2d 103 (Mo.App.1981), citing Rule 27.260), our review is to decide whether the trial court’s judgment was clearly erroneous, and “alleged trial errors, which are reviewable on direct appeal, and second-guessing of trial strategy employed by an attorney do not give rise to ineffective assistance of counsel.” See also Gentile v. State, 637 S.W.2d 30 [4, 5] (Mo.App.1982).
We conclude the trial court did not err in denying defendant’s Rule 27.26 motion.
Affirmed.
REINHARD, C.J., and CRIST, J., concur.